DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 Status of Application, Amendments, And/Or Claims
The amendments of claim 1 and the addition of claim 11 have been made of record.
Claims 2-4 are cancelled.
Claims 1 and 5-11 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 3/10/2022 has been considered.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-2 and 4-10 under 35 U.S.C. 103 as being unpatentable over Wahren et al (Am. J. Physiol. Endocr. Metab. 278: E759-768, 2000) in view of MacEwan and Chilkoti, (J. of controlled release, 190: 314-330, 2014) is withdrawn in view of applicants’ amendments to claim 1. However, upon further consideration a new ground of rejection under 35 USC 103(a) is made below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of treating diabetic subject having diabetic complications comprising administering to the subject a pharmaceutical composition comprising an effective amount of a C-peptide bound to an ELP consisting of an amino acid sequence of SEQ ID NO:3 [(VPGVG)11(VPGKG)1(VPGVG)1]9, and therefore the written description is not commensurate in scope with “a method of treating diabetic complication in any subject comprising an effective amount of a C-peptide and an ELP comprising 5-17 repeating amino acid sequences of SEQ ID NO:2 [(VPGVG)11(VPGKG)1(VPGVG)1]”.
The claims broadly encompass a treating diabetic complication in any subject comprising an effective amount of a C-peptide and an ELP comprising 5-17 repeating amino acid sequences of SEQ ID NO:2 [(VPGVG)11(VPGKG)1(VPGVG)1The specification on pg.10-23, discloses making a K9-C peptide consist of a C-peptide bound to an ELP consisting of an amino acid sequence of SEQ ID NO:3 [(VPGVG)11(VPGKG)1(VPGVG)1]9. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Wahren (previously presented, Am. J. Physiol. Endocr. Metab. 278: E759-768, 2000)  teach administering C-peptide to subjects having type I associated glucose uptake and improve nerve function but they teach treating type I subject who lack C-peptide and not general diabetic subjects. MacEwan and Chilkoti (previously presented, J. of controlled release, 190: 314-330, 2014) teach that application of elastin-like polypeptide in drug delivery (see the Title). They teach ELP sequence can be modified and genetically expressed and because of this flexibility ELPs are suitable for drug delivery and make unstable proteins relatively stable. Regarding claim 2, they teach that the repeat units of ELP can comprise VPGVG and VPGKG (see Table 1, page 316). Therefore, one can make ELPs of different length and variation. However, the instant claim requires a range of ELPs with 5-17 repeating sequences of SEQ ID NO:3. 
The specification describes only a single example of 9 repeats of SEQ ID NO:3. The specification does not disclose functional relationship of ELP repeats 5, 6, 7,8, 10, 11, 12 ,13, 14, 15 ,16 or 19 of SEQ ID NO:3 and treatment of diabetic complications. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “a method of treating diabetic complications in any subject comprising administering an effective amount of a C-peptide and an ELP comprising 5-17 repeating amino acid sequences of SEQ ID NO:2 [(VPGVG)11(VPGKG)1(VPGVG)1]” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of treating diabetic complications in a subject with diabetes having a diabetic complication comprising administering an effective amount of a C-peptide bound to an ELP consisting of an amino acid sequence of SEQ ID NO:3 [(VPGVG)11(VPGKG)1(VPGVG)1]9, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diabetic complications comprising administering to a subject with diabetes having diabetic complications a pharmaceutical composition comprising an effective amount of a C-peptide bound to an elastin-like polypeptide (ELP), does not reasonably provide enablement for preventing diabetic complications comprising administering to any subject (who may not have any diabetic complication) a pharmaceutical composition comprising an effective amount of a C-peptide bound to an elastin-like polypeptide (ELP).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method treating diabetic complications in any subject a pharmaceutical composition comprising an effective amount of a C-peptide bound to an elastin-like polypeptide and therefore, the method reads on a method of preventing diabetic complications in any subject.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing any or all diabetic complications in a subject comprising a pharmaceutical composition comprising a C-peptide bound to an ELP, the specification does not disclose sufficient guidance or objective evidence that such conjugate or bound C-peptide to ELP complex would predictably prevent all or any diabetic complications in a patient need thereof. Wahren et al. (previously presented, Am. J. Physiol. Endocr. Metab. 278: E759-768, 2000) teach that C-peptide plays role in glucose uptake in muscle via Na+-K+ ATPase, improves nerve function in type I diabetes patients (abstract).  They teach a C-peptide of amino acid sequence which is identical to the amino acid sequence as being instantly claimed (Figure -1 and Table 1). They teach that C-peptide stimulates glucose utilization in muscle via insulin mediated route (pg. E765, C-peptide and Glucose Utilization). They teach that about 25% increased glucose utilization data also received from human diabetic patients administered with C-peptide (pg. E-765). They teach that the administration of C-peptide shows increased renal function in type I diabetics (pg. E766). Therefore, one skill in the art would be able to treat a diabetic subject having a diabetic complication, but it is unpredictable and would require a large amount of experimentation to treat diabetic complications in any subject without diabetes and not having any diabetic complication comprising administering the composition of claim 1.
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages 17-23 disclose treating hyperglycemia associated renal and lung diseases. The specification does not teach administering a pharmaceutical composition comprising a C-peptide bound to an ELP to any subject not having a diabetic complications. The art or the specification is devoid of any example where the administration of a pharmaceutical composition comprising a C-peptide bound to an ELP can treat any complication associated with diabetes in subjects not having diabetes.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
 The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to treat diabetic complications comprising administering a pharmaceutical composition comprising a C-peptide bound to an ELP in any subject in who is not in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about treating diabetic complications, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wahren et al (previously presented, Am. J. Physiol. Endocr. Metab. 278: E759-768, 2000) in view of MacEwan and Chilkoti, (previously presented, J. of controlled release, 190: 314-330, 2014) and Hyun et al. (KR876657, Publication date 1/7/2009 (see SCORE search results 3/23/2022)).
The instantly claimed invention is broadly drawn to a method for treating diabetic complications comprising: administering to any subject a pharmaceutical composition comprising an effective amount of C-peptide bound to elastin-like polypeptide (ELP),  wherein the elastin-like polypeptide comprises 5 to 17 repeating amino acid sequence unit of SEQ ID NO: 2, and wherein the C-peptide comprises an amino acid sequence of SEQ ID NO: 4 (claim 1). The method of claim 1, wherein the elastin-like polypeptide and the C-peptide are directly linked to each other,  wherein the diabetic complications comprise diabetic retinopathy, diabetic stroke, diabetic cardiovascular disease, diabetic kidney disease, diabetic lung disease, diabetic peripheral neuropathy, diabetic wound-healing delay or diabetic cancer metastasis, wherein the diabetic complications comprise diabetic retinopathy, diabetic lung disease, diabetic kidney disease, diabetic wound-healing delay, diabetic cancer metastasis or diabetic cardiovascular disease, which inhibits an increase in intracellular reactive oxygen species (ROS) levels and transglutaminase 2 (TGase 2) activity, and wherein the C-peptide bound to the elastin-like polypeptide has a phase-transition behavior.
Wahren et al. teach that C-peptide plays role in glucose uptake in muscle via Na+-K+ ATPase, improves nerve function in type I diabetes patients (abstract).  Regarding claim 5, they teach the C-peptide amino acid sequence (Figure -1 and Table 1) which is same as being instantly claimed. They teach that C-peptide stimulates glucose utilization in muscle via insulin mediated route (pg. E765, C-peptide and Glucose Utilization). They teach that about 25% increased glucose utilization data also received from human diabetic patients administered with C-peptide (pg. E-765). They teach that the administration of C-peptide shows increased renal function in type I diabetics (pg. E766). The half-life of C-peptide is short in physiological condition but they do not teach a conjugate of c-peptide with ELP.
MacEwan and Chilkoti teach that application of elastin-like polypeptide in drug delivery (see the Title). They teach ELP sequence can be modified and genetically expressed and because of this flexibility ELPs are suitable for drug delivery and make unstable proteins relatively stable. They teach that the repeat units of ELP can comprise VPGVG and VPGKG (see Table 1, page 316). They teach that a conjugation between ELP and a therapeutic protein can be direct or via a linker (see table 1). The linker can be cleavable for example, TATCPP for enhanced cellular uptake. They do not teach a linker having amino acid sequence of SEQ ID NO:5. However, a linker used for conjugating two or more proteins are well known in the art and they do not carry patentable weight unless a linker shows unexpected result that is not achieved by another linker. Regarding claims 7-10, because c-peptide is known to treat diabetes (see above), a number of complications including kidney and neuropathy would inherently be treated, unless evidence to contrary. Neither Wahren et al nor MacEwan and Chilkoti teach an ELP comprising amino acid sequence of SEQ ID NO: 2.
Hyun et al. ( KR876657, Publication date 1/7/2009) teach an ELP that comprises amino acid sequence with 100% sequence homology (sequence alignment). 
RESULT 2
AXK71601
ID   AXK71601 standard; protein; 150 AA.
XX
AC   AXK71601;
XX
DT   07-JAN-2010  (first entry)
XX
DE   Elastin-like polypeptide trimer sequence, 6 mer.
XX
KW   Microarray; biochip.
XX
OS   Synthetic.
XX
CC PN   KR876657-B1.
XX
CC PD   07-JAN-2009.
XX
CC PF   15-OCT-2007; 2007KR-00103729.
XX
PR   15-OCT-2007; 2007KR-00103729.
XX
CC PA   (KOMA-) KOREA INST MACHINERY&MATERIALS.
CC PA   (UYSE-) UNIV SEOUL NAT IND FOUND.
XX
CC PI   Hyun JH,  Kim DJ,  Kim OG,  Koh DY,  Lee JH,  Park SJ;
XX
DR   WPI; 2009-F90033/82.
XX
CC PT   Preparation of surface-modified microbead for manufacturing microbead 
CC PT   array chip, involves transforming elastin-like polypeptide (ELP) 
CC PT   expression recombinant vector into Escherichia coli, and immobilizing ELP
CC PT   on microbead surface.
XX
CC PS   Example 1; Page 8; 11pp; Korean.
XX
CC   The present invention relates to a method for the preparation of a 
CC   surface-modified microbead. The method involves synthesizing a DNA base 
CC   sequence by PCR based on a trimer amino acid sequence to prepare an 
CC   elastin-like polypeptide (ELP) expression recombinant vector, 
CC   transforming the obtained recombinant vector into Escherichia coli BLR 
CC   (DE3) to prepare the biosynthesized ELP, and immobilizing the ELP on the 
CC   surface of a microbead. The surface-modified microbead is useful for 
CC   manufacturing a microbead array chip for detecting disease specific 
CC   antigens. The present sequence is one such trimer amino acid sequence.
XX
SQ   Sequence 150 AA;

  Query Match             100.0%;  Score 352;  DB 15;  Length 150;
  Best Local Similarity   100.0%;  
  Matches   65;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGKG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         13 VPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGVGVPGKG 72

Qy         61 VPGVG 65
              |||||
Db         73 VPGVG 77


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a conjugate with ELP sequence taught by Hyun et al which comprises repeated units as taught by MacEwan and Chilkoti to conjugate c-peptide for delivering in a pharmaceutical composition as taught by Wahren et al. Additionally, one would have been motivated to do so because Hyun et al teach using ELP comprising amino acid sequence of SEQ ID NO: 2 and MacEwan and Chilkoti teach a number of ELP conjugates for drug delivery directed to treating diseases and therefore, one skill in the art would be motivated to use ELP sequence taught by Hyun et al to conjugate with C-peptide. Further, one would have a reasonable expectation in treating a complication of diabetes by using a conjugate of ELP with C-peptide with a linker or without a linker for treating diabetes as taught by Wahren et al. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646